Title: From John Adams to Mercy Otis Warren, 24 November 1813
From: Adams, John
To: Warren, Mercy Otis



Madam
Quincy November 24 1813

I have been much to blame for neglecting to acknowledge your obliging favour of Sept 12th. I am very much obliged for your civilities to my wife; my Son, Colonel Smith and my Grandaughters. My Girls have long expressed  an earnest desire to see Madam Warren, and have been highly gratified by their visit and very grateful for the kind hospitality; the social enjoyments, and instructive conversation they experienced.  I congratulate you Madam on the happy marriage of a Grandaughter; who once obliged us with a very short visit. I was delighted with her manners and accomplishments; and found her visit much too short. May every blessing attend her; and all your family in whose prosperity I take a constant interest. Governor M Keans notice of your brother I thought worth preserving in your family. The oddity of the Dialogue and the particular moment of its composition were the circumstances that made it rather an object of Curiosity than use. I think however the Traits of Character are correct.
I know not Madam what your Father your Husband of your Brother would think of these times. A mighty effort of nature is in operation, that no understanding below that Providence which superintends and directs it can comprehend. An entire separation, in government at least between America and Europe seems to be commencing; but what will be its course when and how it will terminate and what influence it will have upon Asia and Africa, no living man I believe will pretend to forsee. We have acted our parts. The curtain will soon be drawn upon us. We must leave the future to that Providence which has protected the Past. This sentiment of duty and interest I doubt not Madam will be approved by you, as I hope it is realized with gratitude and entire confidence and submission by your old friend and respectful humble Servant

John Adams